Citation Nr: 1134005	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-00 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating for diabetes insipidus, rated as 20 percent disabling prior to April 4, 2010 and 60 percent disabling thereafter.

2.  Entitlement to an initial rating in excess of 40 percent from October 3, 2006 to October 1, 2008 for urinary frequency.

3.  Entitlement to a total rating based upon individual unemployability (TDIU).

4.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.

5.  Whether new and material evidence has been received to reopen a claim for service connection for macular degeneration, to include as secondary to service connected diabetes insipidus.

6.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service connected diabetes insipidus.

7.  Entitlement to service connection for depression, to include as secondary to service connected diabetes insipidus.

8.  Entitlement to service connection for a central nervous system condition characterized as dizziness, to include as secondary to service connected diabetes insipidus.

9.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service connected diabetes insipidus.

10.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service connected diabetes insipidus.

11.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service connected diabetes insipidus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1946 to January 1947.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which denied the Veteran's request to reopen his claims for service connection for macular degeneration and a lumbosacral strain.  This rating decision also denied his claims for service connection for depression, a central nervous system condition, a bilateral shoulder condition, a bilateral knee condition and a bilateral hip condition.  In addition, service connection for urinary frequency was granted and an initial rating of 20 percent was assigned, effective October 3, 2006.

An August 2008 Decision Review Officer (DRO) decision granted a rating of 40 percent for urinary frequency, effective October 3, 2006.  This DRO decision also severed the grant of service connection for urinary frequency, effective October 1, 2008.

The Veteran's claim for an increased rating for diabetes insipidus appears to be on appeal from a July 2005 rating decision which implemented a June 2005 Board decision assigning an earlier effective date for this disability.  An October 2005 deferred rating decision indicates that the Veteran had submitted a notice of disagreement objecting to the assigned rating for this disability.

The Veteran testified before a DRO at several hearings.  Hearing transcripts have been associated with the claims file.

In September 2009, the Board remanded the instant claims for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to TDIU, a request to reopen a claim for service connection for macular degeneration and entitlement to service connection for depression and a central nervous disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's diabetes insipidus was  manifested by excessive thirst and polyuria (excessive urination) throughout the course of this appeal; the record was negative for more than two documented episodes of dehydration requiring parenteral hydration in the past year.

2.  The Veteran's urinary frequency was manifested as the wearing of absorbent materials which must be changed more than four times per day between October 3, 2006 and October 1, 2008.

3.  The Veteran's claim for service connection for a lumbar spine disability was last denied in an unappealed July 1988 rating decision.

4.  Evidence submitted since the July 1988 rating decision includes information pertaining to a fact necessary to substantiate the claim, the absence of which was the basis of the previous denial, and raises a reasonable possibility of substantiating the claim.

5.  There is a nexus between the Veteran's lumbar spine disability and his service connected diabetes insipidus.

6.  There is a nexus between the Veteran's bilateral shoulder disability and his service connected diabetes insipidus.

7.  There is a nexus between the Veteran's bilateral knee disability and his service connected diabetes insipidus.

8.  There is a nexus between the Veteran's bilateral hip disability and his service connected diabetes insipidus.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for diabetes insipidus have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1--4.10, 4.21, 4.27, 4.119, Diagnostic Code (DC) 7909 (2010).

2.  The criteria for a 60 percent rating for urinary frequency between October 3, 2006 and October 1, 2008 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1--4.10, 4.21, 4.27, 4.115 (2010).

3.  The July 1988 rating decision that denied service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010).

4.  Evidence received since the July 1988 rating decision denying service connection for a lumbar spine disability is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  The criteria for entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006, 2010).

6.  The criteria for entitlement to service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006, 2010).

7.  The criteria for entitlement to service connection for a bilateral shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006, 2010).

8.  The criteria for entitlement to service connection for a bilateral hip disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); see also 73 Fed. Reg. 23,353 (Apr. 30, 2008).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regards to the Veteran's request to reopen his claim for service connection for a lumbar spine disability as well as his claims for service connection for a lumbar spine disability, a bilateral knee disability, a bilateral shoulder disability and a bilateral hip disability, further assistance is unnecessary to aid the Veteran in substantiating these claims.  

The increased rating claim for urinary frequency arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of prejudice in this case with regard to the Veteran's claim for an increased rating a urinary frequency.

The Veteran was provided with VCAA notice in a September 2008 letter with regard to his an increased rating for diabetes insipidus.  This VCAA letter provided notice as to what evidence was required to substantiate his claim and informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter was provided after the initial adjudication of the Veteran's claim.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini, supra.  As the Veteran's claim for an increased rating was readjudicated in February 2009 supplemental statement of the case (SSOC), this timing deficiency with regard to the September 2008 letter was cured.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The September 2008 letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for increased rating and provided specific examples.  This letter stated that such evidence should describe the Veteran's disability symptoms from people who have witnessed how they affected him.  It also notified the Veteran that he could submit statements from his employers.  This letter also provided notice with regard to the elements outlined in Vazquez-Flores I.  The timing deficiency with regard to this letter was cured by the readjudication of the claim in a February 2009 SSOC.  See Mayfield, supra.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the claims decided herein.  The Veteran's service treatment records, VA treatment records, portions of his Social Security Administration (SSA) records and various private treatment records have been obtained.  He has been afforded several VA examinations and a sufficient medical opinion has been obtained.  These examinations, along with the Veteran's statements and treatment records, are sufficient for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran has indicated that he disagrees with the ratings assigned for his diabetes insipidus and urinary frequency, he has not indicated that these disabilities have worsened since his last VA examinations.  

In September 2009, the Board remanded these matters to obtain the Veteran's SSA records.  A VA examination was to be conducted to determine the severity of his diabetes insipidus.  Such a VA examination was conducted in April 2010.  A May 2011 response from SSA indicates that they were unable to locate the Veteran's folder.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function, however, will be expected in all instances.  38 C.F.R. § 4.21.

Diabetes insipidus warrants a 60 percent rating where there was polyuria with near-continuous thirst and one or two documented episodes of dehydration requiring parenteral hydration in the past year.  A total rating is warranted where there was polyuria with near-continuous thirst and more than two documented episodes of dehydration requiring parenteral hydration in the past year.  38 C.F.R. § 4.120, DC 7909.

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The rating schedule provides descriptions of various levels of disability in each of these symptom areas. Where diagnostic codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  See 38 C.F.R. § 4.115a.

Voiding dysfunction is rated based on urine leakage, frequency or obstructed voiding.  Urinary leakage which requires the wearing of absorbent materials, which must be changed less than two times per day, warrants a 20 percent rating.  Urinary leakage which requires the use of absorbent materials which must be changed two to four times a day warrants a 40 percent rating.  Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence warrants a maximum rating of 60 percent when it requires the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

Daytime voiding with an interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding with an interval of less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  38 C.F.R. § 4.115a.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Diabetes Insipidus Claim

The Veteran contends that he is entitled to a 100 percent rating for his diabetes insipidus due to his near-continuous thirst and more than two episodes of dehydration per year.

A November 2007 VA examination reflects the Veteran's reports that his disability required a cystoscope be performed every two weeks and that he had three performed in the past year.

A January 2008 VA treatment summary indicates that the Veteran's bladder neck stricture predisposed him to urinary tract infections.  Such infections have led to urosepsis in the past which required hospitalization in September 2006 and February 2007.

A March 2009 private urology summary drafted by Dr. R. D. indicates that the Veteran had a chronic problem of narrowing the bladder neck requiring periodic dilations and subsequently resulted in increasing urinary control problems.  His diabetes of longstanding duration had resulted in excessive urination at times and unfortunately aggravated his urinary control.

An April 5, 2010 VA genitourinary examination reflects the Veteran's reports of more than two episodes of dehydration per year.  The examiner noted that a review of the clinical evidence found one episode of dehydration in the past year and that he had reviewed the Veteran's claims file.  The Veteran's treating primary care physician had noted that his diabetes insipidus had improved to a level of polyuria with near-continuous thirst.

The Veteran's diabetes insipidus manifested as polyuria with near-continuous thirst throughout the course of the appeal.  His statements regarding his symptoms, including his reports of nearly lifelong excessive thirst and very frequent urination, are credible and consistent with the overall clinical evidence.  A rating of 60 percent for diabetes insipidus prior to April 4, 2010 is therefore granted.  38 C.F.R. § 4.120, DC 7909.

While the clinical evidence and the Veteran's statements establish that the Veteran suffers from polyuria with near-continuous thirst, more than two documented episodes of dehydration requiring parenteral hydration in the past year have not been documented.  A total rating is therefore not warranted.  Id.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher rating.


Urinary Frequency Claim

During his October 2006 hearing, the Veteran testified that he leaked urine due to his kidney damage.  He urinated at least four to five times per night and was only able to sleep an hour or two before urinating.

A July 2007 VA genitourinary examination reflects the Veteran's reports that he used two to three absorbent pads per day and had recurrent urinary tract infections requiring hospitalization, including in September 2006 and February 2007.  His disability required three cystoscopes in the last year.  Following this examination and a review of the Veteran's claims file, diagnoses of diabetes insipidus with lower urinary tract symptoms and status-post prostatectomy for benign prostatic hypertrophy (BPH) were made.  The examiner noted that the Veteran's urinary incontinence was much improved after a urethral collagen injection done one year ago.

A November 2007 VA examination reflects the Veteran's reports of using two to three absorbent pads daily due to urine incontinence.  Current symptoms include urine hesitancy, stream, dysuria, incomplete voiding and nocturia times three without urgency.

A March 2008 private urologist treatment summary indicates that the Veteran was required to wear pads as he dribbled urine throughout the day and that it was unlikely that future treatment would improve this status.

In a May 2008 statement, the Veteran wrote that he urinated 20 or more times per night while leaking.  He wore about 30 pads per day and changed his underwear and pants five times per day due to persistent leakage.  Temporary collagen inserts into his bladder have partially relieved his leakage.  He would urinate 15 or more times "per hour" during the day if he did not have the collagen treatment.

A rating in excess of 40 percent from October 3, 2006 to October 1, 2008 for urinary frequency would require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  The clinical evidence was negative for the use of an appliance and the Veteran has not alleged such use.  In a May 2008 statement, the Veteran reported that he used 30 absorbent pads per day due to urinary incontinence; the use of one to three such pads per day was reported in the clinical evidence.  The Veteran is competent to report such use and these reports are consistent with the overall evidentiary record.  Applying all reasonable doubt to the Veteran, a 60 percent rating is warranted for voiding dysfunction.  38 C.F.R. §§ 4.7,  4.115a.  This is the highest rating available under the diagnostic code.

Extraschedular Consideration

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  

The Veteran's diabetes insipidus and urinary frequency disabilities have manifested as described above during the course of the appeal.  The Veteran's symptoms are contemplated by the Rating Schedule.  Hence, referral for consideration of an extraschedular rating is not warranted under the holding in Thun.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for a disorder found to be proximately due to, or the result of, a service-connected disability, including on the basis of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  (The Board notes the changes to 38 C.F.R. § 3.310 effective in October 10, 2006, but the previous version of 38 C.F.R. § 3.310 is potentially more favorable to the Veteran).

Petition to Reopen Criteria

A decision of the RO becomes final if a notice of disagreement is not received within one year of the notice of that decision.  38 U.S.C.A. § 7105(c).  A finally adjudicated claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage, supra.

Lumbar Spine Claim

A July 1988 rating decision denied the Veteran's claim for service connection for a lumbar spine disability as the evidence did not establish a nexus between such a disability and service.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).

Evidence considered in the July 1988 rating decision included the Veteran's service treatment records and a November 1979 VA examination.

A January 1946 service entrance examination and a January 1947 service discharge examination were negative for any relevant abnormalities.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to a lumbar spine disability.

A November 1979 VA orthopedic examination reflects the Veteran's reports of being involved in an automobile accident 18 months ago during which he sustained a back injury.  He was treated privately for this injury and had received injections into the spine.  Current symptoms included back pain and occasional weakness in his legs.  An accompanying lumbar X-ray reveals mild to moderate hypertrophic degenerative changes.  An impression of chronic low back pain secondary to an automobile accident 18 months ago, rule-out any disc disease, was made.

Evidence received since the July 1988 rating decision included VA treatment records dated through March 2009, multiple VA examinations and various private treatment records.

A September 1984 private hospital summary reflects the Veteran's reports of suffering a back injury two years ago while working and that he had been diagnosed with L5 radiculopathy and degenerative joint disease.  A diagnosis of low back pain was made.

A March 1999 VA general medicine examination noted that the Veteran had undergone two surgeries on his back for disc L4-5.  A diagnosis of status-post lumbar disc surgery was made.

A March 1999 VA aid and attendance examination noted that the Veteran had full range of lumbar spine motion.

An August 2001 private orthopedic treatment note contained an impression of chronic lumbar spondylosis that was most likely emanating from the chronically degenerative L4-5 segment.  The Veteran had reported manageable low back pain since undergoing two lumbar decompression surgeries 15 to 20 years ago.

A March 2007 VA lumbar computed tomography (CT) scan found mild broad bulges at L4-5 and mild posterior osteophytic lipping with associated mild effacement of the anterior sac and bilateral foraminal narrowing at each level.

A September 2008 private opinion from M. R., the Veteran's private physical therapist, noted that the Veteran had sustained two falls leading to a lumbar strain and a lumbosacral sprain.  The most probable explanation for a systemic case of osteoarthritis and systemic degeneration of the articular cartilage was chronic dehydration due to a lack of antidiuretic hormone (ADH), as reported by Dr. R. H.  The major reason joints stiffened and caused pain was dehydration, and dehydration affected the articular cartilage and disc and was a contributing factor to degenerative disc disease.  By weight, the connective tissue was comprised of 60 to 80 percent water which allowed this connective tissue to be strong and flexible.  Without the hydration the connective tissue becomes weak and inflexible, leading to premature degeneration and to lacking a capacity for regeneration.  The Veteran's chronic state of dehydration was a direct result of chronic, untreated diabetes insipidus.  The Veteran had demonstrated improved dynamic equilibrium and a decrease in loss of balance with ambulation over the course of his treatments but an "educated guess" as to the cause of the previous fall occurrences could not be determined.

A November 2008 VA lumbar X-ray reveals extensive L4-L5 degenerative disc disease without evidence of an acute osseous abnormality.

A December 2008 private orthopedic summary indicates that the Veteran suffered from chronic, progressive debilitating lower back pain and sciatica due to lumbar arthritis.

A January 2009 opinion from Dr. C. L., the Veteran's private orthopedist, noted that diabetes insipidus was a disease that will precipitate people to have significant dehydration.  Such dehydration "may potentially" be a precipitating or exacerbating cause of the multiple joint arthritis for which the Veteran had been treated.  This provider had treated him for right end-stage shoulder joint arthritis and right hip joint arthritis which were likely exacerbated by his frequent episodes of dehydration and an inability to hydrate the joints appropriately.

A February 2009 VA opinion noted that a review of the clinical records contained in the claims file did not reveal that the Veteran suffered from gouty or pseudo-gouty arthritis or that he has had a fracture in the vertebral or femoral necks.  A review of the medical literature suggested that changes in intravascular volume do precipitate gouty and/or pseudo-gouty arthritis but was silent on other causes of arthritis including osteoarthritis and rheumatoid arthritis.  In addition, a review of the medical literature does not indicate direct causation of arthritis from diabetes insipidus.  One study did reveal that individuals with diabetes insipidus have a general decrease in bone density, especially in the lower lumbar area and femoral neck, but did not necessarily establish causation.  Decreased bone mineral density predisposed an individual to fractures but a review of the claims file did not support multiple fractures for this Veteran.  The examiner opined that a review of the records and the medical literature does not support causation or aggravation of the multiple joint arthritides by diabetes insipidus and it was less likely that not that the Veteran's current knee, hip and shoulder arthritis was caused by his diabetes insipidus.  An opinion regarding the etiology of a lumbar spine disability was not provided.

An April 2010 VA examiner opined that it was difficult to render an opinion of service connection "unless the issue of onset of symptoms in the service had been established."  As there were conflicting accounts of when this disability manifested, it would be "difficult" to render an opinion as to this association without resorting to mere speculation.

The July 1988 rating decision continued the denial of the Veteran's claim for service connection for a lumbar spine disability as the record did not establish a nexus between these claimed disability and service.  The September 2008 opinion from M. R. and January 2009 opinion from C. L. suggested that the Veteran's current lumbar spine disability may be related to his service connected diabetes insipidus.  These statements relate to the bases of the prior denial, namely the absence of evidence of a link between current disabilities in service.  New and material evidence having been received the claim for service connection is reopened.  

The January 2009 opinion from Dr. C. L. noted that the Veteran's service connected diabetes insipidus caused significant dehydration and that such dehydration "may potentially" be a precipitating or exacerbating cause of the multiple joint arthritis for which the Veteran has been treated.  This opinion is speculative and was not stated to the degree of certainty required to support a claim of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  This opinion is therefore being afforded little, if any, probative weight.  In addition, the April 2010 VA examiner did not provide an opinion regarding secondary service connection and the April 2009 VA examiner did not provide an opinion related to the lumbar spine disability.

A September 2008 opinion from M. R. found that the Veteran's diabetes insipidus caused dehydration, which caused the joint connective tissue to become weak and inflexible, and which lead to the premature joint degeneration and a lack of capacity to regenerate.  This opinion was accompanied by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Although the opinion from M. R. did not specify a review of the Veteran's claims file, a review of the Veteran's "medical history" was noted.  

The evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, entitlement to service connection for a lumbar spine disability is therefore granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Knee, Bilateral Hip and Bilateral Shoulder Claims

The Veteran claims that he suffers from a bilateral knee, bilateral hip and bilateral shoulder disabilities were a result of his service connected diabetes insipidus, specifically the multiple falls caused the dizziness associated with this disability.

A January 1946 service entrance examination and a January 1947 service discharge examination were negative for any relevant abnormalities.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to any knee, shoulder disability or hip disability.

A March 1999 VA general medicine examination found the shoulders and knees to be normal with excellent range of motion for the age of the Veteran.  There was no restriction of movement in the lower extremities.  A diagnosis of osteoarthritis was made and it was not clear which joint was affected by this condition.
 
A March 1999 aid and attendance examination found no restriction of movement in the extremities.  The Veteran was able to perform all activities of daily living.

A July 2003 VA treatment note indicates that the Veteran had presented for the first time for bilateral knee pain and right shoulder pain.  A right shoulder X-ray reveals some degenerative joint disease with some articular cartilage intact while a knee X-ray reveals bilateral moderate degenerative joint disease.  An assessment of degenerative joint disease versus capsular tightening was made.

A March 2005 VA treatment note indicates that the Veteran underwent a right shoulder replacement four months ago due to trauma.  He also underwent a left total hip replacement six months ago and that this surgery was complicated by uro sepsis.

A December 2006 private orthopedic treatment note indicates that the Veteran had significant degenerative changes in his right shoulder.  He suffered from some degenerative changes in his knees and he was a good candidate for operative intervention.

A December 2007 private orthopedic summary reflects the Veteran's reports of sustaining multiple falls for the last 60 years due to his diabetes insipidus, resulting in degenerative changes in the bilateral shoulders and knees.  No opinion regarding the etiology of this disability was provided.

A December 2007 private orthopedic summary reflects the Veteran's reports of sustaining multiple falls for the last 60 years due to his diabetes insipidus, resulting in degenerative changes in the bilateral hips.  He underwent replacements in both hips.

The Veteran testified in the June 2008 hearing that his frequent falls have caused his joint disabilities.  These falls were caused by dizziness and weakness associated with his diabetes insipidus.

A September 2008 private opinion from M. R., the Veteran's private physical therapist, noted that the Veteran had sustained two falls leading to a lumbar strain and a lumbosacral sprain.  The most probable explanation for a systemic case of osteoarthritis and systemic degeneration of the articular cartilage was chronic dehydration due to a lack of ADH, as reported by Dr. R. H.  The major reason joints stiffened and caused pain was dehydration, and dehydration affected the articular cartilage and disc and was a contributing factor to degenerative disc disease.  By weight, the connective tissue was comprised of 60 to 80 percent water which allowed this connective tissue to be strong and flexible.  Without the hydration the connective tissue becomes weak and inflexible, leading to premature degeneration and to lacking a capacity for regeneration.  The Veteran's chronic state of dehydration was a direct result of chronic, untreated diabetes insipidus.  The Veteran had demonstrated improved dynamic equilibrium and a decrease in loss of balance with ambulation over the course of his treatments but an "educated guess" as to the cause of the previous fall occurrences could not be determined.

A November 2008 VA right hip X-ray reveals a total hip replacement with no superimposed pathology.

A January 2009 opinion from Dr. C. L., the Veteran's private orthopedist, noted that diabetes insipidus was a disease that precipitated people to have significant dehydration.  Such dehydration "may potentially" be a precipitating or exacerbating cause of the multiple joint arthritis for which the Veteran has been treated.  This provider had treated him for right end-stage shoulder joint arthritis and right hip joint arthritis which were likely exacerbated by his frequent episodes of dehydration and an inability to hydrate the joints appropriately.

A February 2009 VA opinion noted that a review of the clinical records contained in the claims file did not reveal that the Veteran suffered from gouty or pseudo-gouty arthritis or that he has had a fracture in the vertebral or femoral necks.  A review of the medical literature suggested that changes in intravascular volume do precipitate gouty and/or pseudo-gouty arthritis but was silent on other causes of arthritis including osteoarthritis and rheumatoid arthritis.  In addition, a review of the medical literature does not indicate direct causation of arthritis from diabetes insipidus.  One study did reveal that individuals with diabetes insipidus have a general decrease in bone density, especially in the lower lumbar area and femoral neck, but did not necessarily establish causation.  Decreased bone mineral density predisposed an individual to fractures but a review of the claims file did not support multiple fractures for this Veteran.  The examiner opined that a review of the records and the medical literature does not support causation or aggravation of the multiple joint arthritides by diabetes insipidus and it was less likely that the Veteran's current knee, hip and shoulder arthritis was caused by his diabetes insipidus.

The Veteran has current knee, shoulder and hip disabilities, as he has been diagnosed with degenerative changes of the knees, shoulders and hips.  In order for these current disabilities to be recognized as service connected, the competent and credible evidence must show a link between this condition and an in-service injury or disease or a service connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.310; Shedden and Hickson, supra.  

As discussed above, the January 2009 opinion from Dr. C. L. finding that dehydration associated with the Veteran's diabetes insipidus "may potentially" be a precipitating or exacerbating cause of the multiple joint arthritis was speculative and was not stated to the degree of certainty required to support a claim of service connection.  See Obert, supra.  This opinion is therefore being afforded little, if any, probative weight.  In addition, the April 2010 VA examiner did not provide an opinion regarding secondary service connection.  

A September 2008 opinion from M. R. found that the Veteran's diabetes insipidus caused dehydration, which caused the joint connective tissue to become weak and inflexible, and which lead to the premature joint degeneration and a lack of capacity to regenerate.  In contrast, a February 2009 VA opinion noted that a review of the medical literature did not reveal the direct causation of arthritis from diabetes insipidus.  Both opinions were accompanied by complete rationales.  See Nieves-Rodriguez, supra.  Although the opinion from M. R. did not specify a review of the Veteran's claims file, a review of the Veteran's "medical history" was noted.  The February 2009 VA examiner had noted a review of the Veteran's claims file.

The evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, entitlement to service connection for a bilateral knee, bilateral shoulder and bilateral hip disability is therefore granted.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a 60 percent rating for diabetes insipidus prior to April 4, 2010 is granted.

Entitlement to an initial rating of 60 percent from October 3, 2006 to October 1, 2008 for urinary frequency is granted.

New and material evidence having been received; the claim for service connection for a lumbar spine disability is reopened.

Entitlement to service connection for a lumbar spine disability is granted.

Entitlement to service connection for a bilateral shoulder disability is granted.

Entitlement to service connection for a bilateral knee disability is granted.

Entitlement to service connection for a bilateral hip disability is granted.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.  The threshold for finding a link between current disability and service is low. Locklear, supra; McLendon at 83.

Service treatment records were negative for a psychiatric disability.  A July 2002 opinion from the Veteran's private endocrinologist opined that he had "no doubt" that when the Veteran's diabetes insipidus has caused him a "great deal of mental and physical anguish."  Post-service treatment records reflect a diagnosis of "hypomania" and the Veteran has testified that he experienced depression and became suicidal as a result of his diabetes insipidus symptoms.  A VA examination is required to determine the etiology of the Veteran's claimed acquired psychiatric disability is therefore required.

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr, supra at 311.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

An April 2011 VA examiner opined that it was "difficult" to render an opinion as to service connection on the issues of a central nervous disability and macular degeneration "unless the issue of onset of symptoms in the service has been established" and that multiple conflicting accounts render him unable to provide such an opinion without resorting to mere speculation.  The Court has held that where an examiner reports that opinions cannot be provided without resorting to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge. Jones v. Shinseki, 23 Vet. App. 382 (2010).  No opinion regarding service connection secondary to diabetes insipidus was provided.  This opinion is therefore inadequate and new VA examinations must be conducted.

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  The Veteran's current combined rating satisfies this statutory requirement.

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where a veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are circumstances in the appellant's case, apart from any non- service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993). 

In November 1989, the Veteran was awarded SSA benefits due to coronary artery disease and bipolar disorder with psychotic features.  A July 2007 VA genitourinary examiner found that the Veteran had moderate to severe functional limitations but did not provide an opinion regarding any impact on employability.  An April 2010 VA genitourinary examination reflects the Veteran's reports of chronic and or life-long inability to sustain gainful employment.

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service connected disabilities have on her ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  The record does not contain such an opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.



2.  The RO/AMC should afford the Veteran a VA examination to determine whether his claimed acquired psychiatric disorder was related to service.  The examiner should review the claims folder and note such review in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran's claimed acquired psychiatric disability had its onset in service or is otherwise related to a disease or injury in active duty or a service connected disability, including service connected diabetes insipidus.

The examiner should also provide an opinion as to whether the Veteran's service connected disabilities together prevent him from obtaining or retaining gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

3.  The RO/AMC should afford the Veteran a VA examination to determine whether his claimed eye disability was related to service.  The examiner should review the claims folder and note such review in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran's claimed eye disability had its onset in service or is otherwise related to a disease or injury in active duty or a service connected disability, including service connected diabetes insipidus.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so

4.  The RO/AMC should afford the Veteran a VA neurological examination to determine whether his claimed central nervous system disability was related to service.  The examiner should review the claims folder and note such review in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran's claimed central nervous system disability had its onset in service or is otherwise related to a disease or injury in active duty or a service connected disability, including service connected diabetes insipidus.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed report. 

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so

5.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


